 MIKE TRAMA(F/V SANDY BOY)151There is, however,no correlation between the store groupings estab-lishedAfor purposes of supervision and the wage areas, as each storegrouping contains stores from more than one wage area,and eachwage area contains stores from more than one group It is clear,therefore,and we find,that the alternative units soughtby the Peti-tioners do not conform to any administrative subdivisionof the Em-ployer's operations,nor wouldthe additionof the Renova store resultin such conformity These stores do not,moreover, constitute any well-defined geographic area, as the storesatWilliamsport and MountUnion, at theopposite ends of thewagearea, are about 75 miles apart,whereas stores at Montgomery and Milton,outside the wage area, areonly about 10 and 15 miles,respectively,from stores within that areaWe find, accordingly,thatthe alternative units sought are also in-appropriate 2 In these circumstances,and as the Petitioners do notseek electionsin any other units whichmight be appropriate, weshall dismiss the petition 3[The Boarddismissed the petitions ]2Father&Son Shoe Stores,Inc117 NLRB 1479,KrogerCompany(St Louis BranchOffice),88 NLRB 194,CPappas Company, Inc,80 NLRB 12728 As it is unnecessary to our decision,we have not considered whether only ehainwideunits are appropriate,as the Employer contends,orwhether smaller units not soughtherein might also be appropriateMike Trama (F/V Sandy Boy) and Fishermen's Union, Local33, ILWU,Case No 21-CA-92904November 17, 1959DECISION AND ORDEROn May 28, 1959, Trial Examiner Wallace E Royster issued hisIntermediate Report in this case, finding that the Respondent hadengaged in and was engaging in unfair labor practices in violation ofSection 8(a) (1) and(3) of the Act,and recommending that theRespondent cease and desist therefrom and take certain affirmativeaction, as set forth in the copy of the Intermediate Report attachedheretoThereafter,the Respondent filed exceptions to the Intermedi-ate Report and a supporting briefPursuant to the provisions of Section 3(b) of the Act,the Boardhas delegated its powers in connectionwiththis case to a three-memberpanel [Chairman Leedom and Members Bean and Jenkins]The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committedTherulings are hereby affirmedThe Board has considered the Inter-mediate Report,the exceptions and brief, and the entire record in thiscase, and hereby adopts the findings, conclusions,and recommenda-tions of theTrial Examiner as modified herein125 NLRB No 23 152DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.The Respondent excepts to the Trial Examiner's findings thatjurisdiction should be asserted in this case under the Board's 1958jurisdictional standards, contending that consideration should begiven to the fact that its conduct alleged to be unlawful herein occurredin 1957, when his operations did not satisfy the jurisdictional standardsthen in effect, and that as late as March 21, 1958, the Board refusedto assert jurisdiction over his business.'However, in adopting the1958 jurisdictional standards, the Board stated that it would "applythe revised jurisdictional standards to all future and pendingcases.'' 2At the time this policy was announced, the present case was pendingon appeal to the General Counsel from the action taken by the RegionalDirector on March 21, 1,958, in refusing to issue a complaint becausethe Respondent's operations did not meet the Board's jurisdictionalstandards.This exception, therefore, lacks merit.32.We agree with the Trial Examiner that the complainants hereinwere discriminatorily terminated on December 31, 1957.However, inthe exercise of our administrative discretion as to the remedy mostappropriate in the circumstances, we find that it will best effectuatethe policies of the Act if the provisions in our Order, that the Respond-ent make whole the discriminatorily discharged employees for anyloss of earnings on their part, are limited to the period between thedate of the discrimination and March 21, 1958, when the RegionalDirector dismissed the Respondent's representation petition and re-fused to issue a complaint herein because of lack of jurisdiction, andto the period subsequent to February 27, 1959, when the complaintissued herein and the Respondent was informed that the Board wasno longer adhering to the prior administrative determination withregard to jurisdiction over his operations.'ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Respondent Mike Trama, hisagents, successors,and assigns,shall:'As the Board may take official notice of its own records and proceedings,particularlythose pertaining to employees of the same employer,we grant Respondent'smotion thatofficial notice be taken of the fact that on March 21,1958, his petition in Case No.21-RM-471 was dismissed by the Regional Director for lack of jurisdiction.SeeMountHope Finishing Company,et al.,106 NLRB 480, 483.2 Siemons Mailing Service,122 NLRB 81(Member Jenkins concurring specially).aWausau Building and Construction Trades Council,et al. (Heiser Ready Mix Com-pany),123NLRB 1484,on which the Respondent relies, is a clearly distinguishable case.In that case, the General Counsel revived a charge which he had properly dismissed underexisting jurisdictional standards.In the present case, the General Counsel never affirmedthe RegionalDirector'sdispositionof the charge.4 SeeBaltimore Transit Company,etal.,47 NLRB 109, 112-113,enfd. 140 F. 2d 51(C.A. 4). MIKE TRAMA (F/ V SANDY BOY)1531.Cease and desist from :(a)Threatening employees with loss of employment unless theyjoin a particular labor organization.(b)Discharging or otherwise discriminating in regard to the hireor the tenure of employment of any employee because he joins or failsto join any labor organization except in accord with the requirementsof a collective-bargaining agreement as authorized in Section 8 (a) (3)of the Act.(c) In any other manner, interfering with, restraining, or coercingemployees in the exercise of rights guaranteed in Section 7 of the Actexcept to the extent that such right may be affected by an agreementrequiring membership in a labor organization as authorized in Sec-tion 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Offer to Antoine Affidi, Vincenzo Bulone, Frank Ferrara, SalLucca, Rosario Rizza, and Nick Mudry immediate and full reinstate-ment, each to his former job aboard theSandy Boywithout prejudiceto seniority or other rights and privileges, discharging, if necessary,any replacements, and make each whole in the manner set forth inthe Intermediate Report entitled "The Remedy" for any loss theymay have suffered between the date of the discrimination againstthem and March 21, 1958, and for the period subsequent to February27,1959.(b)Preserve and, upon request, make available to the Board orits agents, for examination and copying, all records of theSandy Boysince January 1, 1958, indicating the extent of its fishing operationsand the disposition of its catch and all other records necessary to ananalysis of the amounts due under terms of this Order.(c)Post aboard theSandy Boycopies of the notice attached heretomarked "Appendix." 5 Copies of such notice, to be furnished by theRegional Director for the Twenty-first Region, shall, after being dulysigned by the Respondent, be posted by him inunediately upon receiptthereof and be maintained by him for a period of 60 consecutive daysthereafter, in all places where notices to crew members are customarilyposted.Reasonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Twenty-first Region inwriting, within 10 days from the date of this Order, what steps hehas taken in compliance.L In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TOALL CREWMEMBERSPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, you are hereby notified that :I WILL NOT discourage membership in Fishermen's Union, Local33, ILWU, or in any other labor organiaztion, by terminatingany crew member or by discriminating in any other manner inregard to hire or tenure of employment, or any term or conditionof employment.I WILL NOT threaten any crew member with discharge for failureto join Seine and Line Fishermen's Union of San Pedro.I WILL NOT in any other manner interfere with, restrain, orcoerce crew members in the exercise of their rights to self-organ-ization, to bargain collectively through representatives of theirown choice, and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection, or torefrain from any and all such activities except to the extent thatsuch rights may be affected by an agreement requiring member-ship in a labor organiaztion as a condition of employment asauthorized by Section 8(a) (3) of the Act.I WILL offer to Antoine An, di, Vincenzo Bulone, Frank Ferrara,Sal Lucca, Rosario Rizza, and Nick Mudry immediate and fullreinstatement to the positions they held before the discriminationagainst them, discharging, if necessary, any crew member hiredsince January 1, 1958, without prejudice to seniority or otherrights and privileges, and I will make them whole for any lossof earnings suffered as a result of the discrimination against themas set forth in the Order.All crew members are free to join, form, or assist any labor organi-zation, or to engage in self-organization, or other concerted activitiesfor the purpose of collective bargaining or other mutual aid or pro-tection, or to refrain from any or all such activities, except to theextent that such rights are affected by an agreement made in con-formity with Section 8(a) (3) of the Act.MIKE TRAMA (F/V SANDY Boy),Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 clays from the date hereof,and must not be altered, defaced, or covered by any othermaterial. MIKE TRAMA(F/V SANDY BOY)INTERMEDIATE REPORT AND RECOMMENDED ORDER155STATEMENT OF THE CASEUpon a charge filed by Fishermen'sUnion, Local 33, ILWU, herein called Local33, the General Counsel of the National Labor Relations Board issued his com-plaint alleging that Mike Trama, herein sometimes the Respondent,has engaged inand is engaging in unfair labor practices affecting commerce within the meaningof Section 8(a)(1) and(3) and Section 2(6) and(7) of the National Labor Rela-tions Act,61 Stat. 136, herein called the Act.It is alleged that Mike Trama on one occasion told his employees that their employ-ment depended upon becoming members of Local 33, and on other and subsequentoccasions,told them that they could not work unless they joined Seine and LineFishermen'sUnion of San Pedro, herein called Seine and Line. It is finally allegedthat Trama discharged his six employees because of their refusal to join Seineand Line.Respondent's answer traverses many of the factual allegations in the complaint,questions the jurisdiction of the Board in the premises, and denies the commissionof unfair labor practices.Pursuant to notice, a hearing was held before the duly designated Trial Examinerin Los Angeles,California,on April 13 and 15, 1959.All parties were representedby counsel and participated in the hearing.Briefs have been received from counselfor the Respondent and counsel for the General Counsel.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe complaint bases assertion of jurisdiction upon the Respondent'sbusinessoperations in the calendar year 1958.Certain of the unfair labor practices,however,are alleged to have occurred in the closing months of 1957. It is argued that theoperations of the Respondent in 1957 did not meet the Board's then effective jurisdic-tional standards, or, for that matter, did not meet the standards as they have sincebeen changed.The business of the Respondent is deep-sea fishing.From a date inlate September 1957 until the end of that year the Respondent delivered fish havinga value in excess of $10,000 to Franco-Italian Packing Co.,herein called Franco-Italian.During the calendar year 1958 deliveries to Franco-Italian exceeded$78,000in value.Franco-Italian is engaged at San Pedro,California,in the business ofprocessing,cannig, and distributing sardines and other fish and in 1958, shippedproducts valued in excess of $50,000 directly to points outside of the State ofCalifornia.As will more particularly appear, a labor dispute current in the lattermonths of 1957 curtailed Respondent's fishing operations to such an extent that theperiod is not a representative one.As Respondent's operations during the year1958 satisfy the jurisdictional requirements of the Board,I find that jurisdictionexists and that the purposes of the Act will be effectuated by its assertion.'II.THE ORGANIZATIONS INVOLVEDLocal 33 and Seine and Line are labor organizations within the meaning ofSection 2(5) of the Act,admitting to membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESFor several years until sometime in the summer of 1957 Trama was the ownerand master of theFisherman,a deep-sea fishing vessel.In June of that year andat various times before that month his crew consisted of Antoine Affidi, VincenzoBulone, Sal Lucca,Rosario Rizza, and Frank Ferrara.The Respondent,in operat-ing theFisherman,had an agreement with Seine and Line, and the crew were mem-1Abstention is indicated, it is argued,because in the fall of 1957 the Respondent,when seeking the aid of the Boardin respect to a secondary boycott being pursued bySeine and Line, was informed that he did not meet jurisdictional standards.The argu-ment might be appealing were we now being asked to remedy an unfair labor practiceoccurring at that time and running between Seine and Line and the Respondent. Thatisnot this case.The Respondent's inability to obtain relief from the Board in respectto Seine and Line does not license it to commit unfair labor practices affecting theindividuals named in this complaint.Siemens Mailing Service,122 NLRB 81. 156DECISIONSOF NATIONALLABOR RELATIONS BOARDbers or permit-holders of that organization. In the summer of 1957, another vessel,theSandy Boy,was being constructed for the Respondent.The crew of theFisher-manaided in the fitting out of theSandy Boywithout compensation but with theunderstanding that they would fish from theSandy Boyafter its launching.Alsoin June the Respondent hired Nicholas Mudry, a machinist, to handle the installa-tion of equipment in theSandy Boy.Mudry worked full time on this task through-out the summer of 1957 until the vessel was ready to go fishing. It was understoodbetween Mudry and the Respondent that when the vessel began fishing he wouldgo along as engineer.For the time that he spent in installation work he was paid$100 a week.The sardine season off the California coast opened on September 1. Because noagreement had been reached with the canneries on the price to be paid for fish, noneof the fishing vessels in the San Pedro harbor were working.TheSandy Boywasready to go out in late September, and before that time came the Respondent man-aged to reach an agreement with Franco-Italian to take his catch at $80 a ton.Other canneries were offering $55.The Respondent, eager to try fishing at the$80 price, spoke to John Calise, a business agent for Seine and Line, in an attemptto reach agreement with Calise covering the crew of theSandy Boyso that fishingcould get under way.Calise said that the contract covering theFishermanwasapplicable to theSandy Boybut refused to give his approval to any fishing at thattime by the Respondent. Trama then went to Local 33 to see what he could workout with that organization.He was told by John Royal, an official of Local 33.that if his crew desired to be represented by Local 33 a contract permitting fishingcould be arranged.Mudry, who accompanied the Respondent on this visit, testi-fied that the Respondent told him to get the crew to join Local 33.Thereafter,according to Mudry, he and the Respondent told the crew that they could go fishingif they joined Local 33.Mudry, Bulone, and Ferrara signed dues-deduction authori-zations for Local 33, whereupon that local and the Respondent entered into a con-tract covering the crew of theSandy Boy.On the evening of September 27 theSandy Boywent fishing and returned the next day with its catch to Franco-Italian.There an indication of the troubles that were to beset the Respondent and his crewawaited them.A picket line was established at the discharge point by Seine andLine, and for a number of hours loading was delayed. Finally the catch was ac-cepted and the vessel delivered fish to Franco-Italian for the next several days.About October 17, a representative of Franco-Italian told Trama that his catchcould not be accepted because the workers in the cannery, members of a labororganization affiliated with thet parent body of Seine and Line, would not handleit.In the following week Trama talked with officials of Seine and Line to learn whyhe was being stopped from fishing.Calise said that first the Respondent would haveto sign a contract with Seine and Line and his crew members would have to paysubstantial fines and penalties in order to be reinstated as Seine and Line members.The Respondent informed his crew that it appeared possible to continue fishing onlyif they became Seine and Line members and paid the penalties demanded.The crewrefused to accept this ararngement.Trama told Calise of the decision of the crewmembers.Calise answered that Trama should force the crew to agree or get acrew that would.Trama then sought the aid of Local 33.He was advised that hecould, with promise of success, bring an action in Federal court against Seine andLine for damages arising out of the boycott situation.He refused to take thisaction.On October 28 the crew members brought suit in a State court againstFranco-Italian, Seine and Line, the Respondent, and others, for loss of earnings.After this suit was filed the Respondent again met with Calise in an effort to gainpermission for theSandy Boyto fish.Calise again stated the conditions he hadimposed earlier and added that the lawsuit must be withdrawn.Literally and figuratively the Respondent and his crew were in the same boat.No matter what success they might have in catching fish this could not be translated.into earnings until the catch was sold.Seine and Line appears effectively to haveprevented such sales.Certainly the Respondent violated no aspect of the Act intelling the crew members of the demands made by Calise and in listening to theirreactions to the proposals of Seine and Line, but finally Respondent decided thatthe only way he would be permitted to use his vessel and to employ his crew wasby capitulating to the terms of Seine and Line. In November he told the crew thatunless they obtained reinstatement with Seine and Line and dropped their lawsuithe would discharge them.The vessel remained idle in November and for most ofDecember while the Respondent obtained employment on the vessel of a relative.For a few days in December a temporary injunction secured by one of the canneriespermitted theSandy Boyto fish.When this opportunity came Affidi was off on a MIKE TRAMA(F/ V SANDY BOY)157trip to Algiers and Mudry had found other employment.On December 31 theRespondent notified each crew member this his employment was terminated.In January 1958 Trama obtained a new crew and went fishing.From the begin-ning of its operations in 1958 the Respondent deducted from the earnings of eachcrew member those amounts paid by crews covered by contracts with Seine andLine.These deductions were different in amount from those made under thecontract with Local 33.Several months later,assertedly at the request of the newcrew members,Trama entered into a contract with Seine and Line covering thecrew.It is urged on the part of the Respondent that the crew members were employedfor the sardine season ending December 31 and that they had no expectation ofemployment beyond that date.Those of the crew who testified,however, said ineffect that they were employed for no particular period with the anticipation thatthey would remain on the vessel as long as they cared to stay or until the Respondentdecided to discharge them.Certainly it appears unlikely to me that the crewmembers would have worked without compensation for several months in thesummer of 1957, preparing theSandy Boyfor fishing if belief existed that they wouldbe permitted to work only for the sardine season.The Respondent admitted thathis crew was competent enough but testified that he decided to replace them whenthey filed suit against him.The Respondent's argument runs in effect that a fishingvessel is too small to house individuals whose dispute has ripened to the point oflegal action.The crew members recognized that their problem was not with the Respondent butwith Seine and Line.The Respondent concluded that if he ever wanted to put hisvessel to the use for whichitwas designed and to realize some return on his verysubstantial investment he must find a way to make peace with Seine and Line.Atfirst he discussed the problem with the crew in what appears to have been an earnesteffort to find a solution and sought advice and assistance from Local 33.When allseemed unavailing,the attempt to get relief through the National Labor RelationsBoard foundered on the reef of jurisdictional policy, he decided that he must give into Seine and Line and did so. From about November 9, 1957, through the endof the year he repeatedly told his crew that they could not work aboard theSandyBoy unless they reached accommodation with Seine and Line.The Respond-ent's testimony that he lost confidence in his crew when they filed a suit in Statecourt naming him as one of the defendants does not ring true.The question ofbringing that action was discussed with him before filing and he was asked to joinas a plaintiff.Only when he refused to do so was his name added as a defendant.In the circumstances existing he must have known that the suit did not reflect anattitude of animosity but rather an attempt to secure relief from a situation no lessonerous to the Respondent than to the crew. I do not credit Respondent's testimonythat he discharged his crew at the end of 1957 because he could no longer trustthem.I find that the Respondent discharged his crew and each of them becausehe believed that only by such action would Seine and Line permit him to deliverfish to the canneries.He then hired a new crew and began fishing in January.There is no direct evidence that theSandyBoy sailed in January 1958 under anysort of agreement with Seine and Line, or that the crew members hired to replacethose discharged were then Seine and Line members.From the fact that the deduc-tions from earnings were made in amounts required by Seine and Line contractsand from the further fact that theSandy Boyin January and thereafter was able tomarket its catch without interference by Seine and Line, I infer that some sort oftruce arrangement was reached.I credit the testimony of Mudry and Affidi that the Respondent commanded thecrew to get reinstated in Seine and Line and to drop their lawsuit if they wished tocontinue fishing on theSandy Boy.I also credit the undenied testimony of Bulonethat shortly after January 1, 1958, when Bulone asked the Respondent to rehire himthe Respondent said that he could not do so because Seine and Line would cause himtrouble.In November 1957 and thereafter, the crewoftheSandy Boywas aware from whatthe Respondent had told them that they no longer would be employed aboard thevessel after the closing of the sardine season unless they became Seine and Linemembers. In this circumstance,and in view of the fact that theSandy Boydid notfish in the remainder of 1957 except for a few days in December when an injunctionpermitted it to do so,I find that Affidi did not abandon his employment by going toAlgiers and that Mudry did not abandon his by taking another job.Neither of thesemen had reason to believe that he would be called upon again to fish on theSandy Boy. 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Respondent is, of course, an employer.The selection of the crew is for himand their retention is at his pleasure.But in a very real sense both the master andthe crew members are at the mercy of forces quite beyond the effective influenceof either.In September 1957 the Respondent knew that he could sell sardines toFranco-Italian at a price he considered attractive.The question then obtrudeswhy did not he and his crew set about getting all the sardines they could and bringingthem to that market.The answer is found in this record and it is obvious thatboth the Respondent and his crew believed that in order to do so they must firstenter into some sort of contract arrangement either with Seine and Line or withLocal 33.This belief was well founded and controlling.When Seine and Linerefused to authorize fishing the Respondent asked Local 33 to do so.He wassuccessful in circumstances already related.Ido not consider this record toestablish that in respect to Local 33 the Respondent did more than to tell the crewof the opportunity to fish and the willingness of Local 33 to give permission if thecrew became members of that organization.No doubt he said that there couldbe no fishing otherwise and I think that he was reporting a fact which the crew wellknew. I do not find this to be in the circumstances an interference with the rightof the crew members to select their own bargaining representative.The Respondentdid no more I think than advise them of the opportunity. The economic thrustwhich moved the crew toward membership in Local 33 was not generated byhim. I find no violation of the Act in the arrangement with Local 33 or in respectto what the Respondent told the crew in that connection. I view the early conver-sations between the Respondent and his crew later, in respect to Seine and Line inthe same light.Again an opportunity to fish seemed to exist and the Respondentat first did no more than advise his crew what action on their part would permitthem to seize it.But the conversations did not long remain on a level of debate.Despairing of per-suading his crew of the facts of life as they seemed to operate in the San Pedro areathe Respondent used his economic power as an employer first to threaten dischargeif the crew members did not come within the fold of Seine and Line and finally toimplement the threat when they failed to do so. I find that by threatening dischargeto the crew members as found above the Respondent interfered with, restrained,and coerced them in the exercise of rights guaranteed in Section 7 of the Act ancrthat the Respondent thereby violated Section 8(a)(1) of the Act.By discharging Affidi, Bulone, Rizza, Ferrara, Lucca, and Mudry on December 31,1957, the Respondent discriminated in regard to their hire and tenure of employmentthus encouraging membership in Seine and Line and discouraging membership inLocal 33 and thereby violated Section 8(a)(3) of the Act. By the discharges theRespondent interfered with, restrained, and coerced his employees in respect torights guaranteed in Section 7 of the Act and thereby violated Section 88(a)(1) of theAct.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with its operations set forth in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that the Respondent has engagedin certainunfair labor practicesitwill be recommended that he cease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of the Act.Having found that the Respondent has threatened the crew of theSandy Boywith discharge unless they joined Seine and Line, and having found that the Respond-ent on December 31, 1957, discharged Antoine Affidi, Vincenzo Bulone, FrankFerrara, Sal Lucca, Rosario Rizza, and Nick Mudry, because they refused to joinSeine and Line, it will be recommended that the respondent, in addition to ceasingand desisting from such conduct, offer to each of these named individuals immediatereinstatement, each to his former position aboard theSandy Boy,discharging ifnecessary any replacements, and make each of them whole for any loss of earningsoccasioned by the discrimination against them.The loss of earnings shall be com-puted in accordance with the formula stated in F.W. Woolworth Company,90NLRB 289. It will also be recommended that the Respondent be ordered to makeavailable to the Board or its agents, upon request, all information concerning thefishing operations of theSandy Boyfrom January 1, 1958, including informationconcerning sales and other dispositions of its catch in order to facilitate the compu-tation of the amount of back pay due. LOCAL 208,INT'L BROTHERHOOD OF TEAMSTERS,ETC.159Upon the foregoing findings of fact,and upon the entire record in the case, Imake the following:CONCLUSIONS OF LAW1.Local 33and Seine and Line are labor organizations within the meaning ofSection 2(5) of the Act.2.TheRespondent,Mike Trama, is anemployerengaged in commerce withinthe meaning of Section 2(6) and(7) of the Act.3.By threateningto discharge the crew of theSandyBoyunless they becamemembers of Seine andLine,the Respondent has engaged in and is engaging inunfair labor practiceswithinthe meaning of Section8 (a) (1) of the Act.4.By discharging the six named crew memberson December 31, 1957, theRespondent has engaged in and is engaging in unfairlaborpracticeswithin themeaning of Section 8(a),(1) and(3) of the Act.5.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section2(6) and (7) of the Act.[Recommendationsomitted from publication.]Local 208, International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America;and Local 123, Furni-ture Workers,Upholsterers & Woodworkers UnionandSierraFurniture Company.Case No. 21-CB-1197. November 17, 1959DECISION AND ORDEROn April 22, 1959, Trial Examiner William E. Spencer issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also found thatthe Respondents had not engaged in certain other unfair labor prac-tices as alleged in the complaint and recommended that 'these allega-tions of the complaint be dismissed.Thereafter, the General Counseland the Respondents filed exceptions and supporting briefs.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in thiscase, and hereby adopts the Trial Examiner's findings, conclusions,and recommendations, only to the extent that they are consistentherewith.This is the second of two related cases. In the first case,' it wasalleged that Sierra entered into a union-shop contract with Local 208at a time when that union represented less than a majority of Sierra'semployees.Therein, the Board found that Local 208, neither alonenor together with Local 123, the original organizer of the plant,represented a majority of Sierra's employees on August 6, 1958, the1123 NLRB 1198.125 NLRB No. 20.